Case 9:17-cv-00117-DLC Document 264-2 Filed 09/14/20 Page 1 of 3




                        Exhibit 2
    Case 9:17-cv-00117-DLC Document 264-2 Filed 09/14/20 Page 2 of 3

                            Crow Indian Tribe et al., v United States et al.
                                               CV 17‐89‐M‐DLC


      GL Title       Effective Date               Transaction Description             Payee           Debit
Case Costs ‐ Court    8/31/2017       filing fee ‐ grizzly                     Josh Purtle             $400.00
Fees

Case Costs ‐ Court    9/30/2017       pro hac ‐ Ziontz Chestnut                Cardmember Service      $255.00
Fees

Case Costs ‐ Court    8/31/2018       B. Baldwin pro hac                       Cardmember Service      $255.00
Fees

Case Costs ‐ Court                                                                                     $910.00
Fees




Case Costs ‐ Court    8/31/2018       CV 17‐89‐M‐DLC Transcript                JoAnn C. Bacheller,     $465.60
Reporters                                                                      RDR, CRR

Case Costs ‐ Court                                                                                     $465.60
Reporters




Case Costs ‐          9/30/2017       PACER                                    . PACER                    $4.50
Research

Case Costs ‐          5/31/2018       PACER                                    . PACER                  $26.40
Research

Case Costs ‐                                                                                            $30.90
Research




Case Costs‐Trvl,      3/31/2018       car rental to hearing on Mot to Stay     . Enterprise rent‐a‐    $136.56
Meals,Lodging                                                                  car

Case Costs‐Trvl,      4/30/2018       missoula hearing on stay ‐ gas           Jenny Harbine            $41.96
Meals,Lodging

Case Costs‐Trvl,      4/30/2018       missoula hearing on stay ‐ lunch w/ K.   Jenny Harbine            $19.80
Meals,Lodging                         O'Brien

Case Costs‐Trvl,      8/31/2018       3483 hearing car rental                  . Enterprise rent‐a‐    $127.92
Meals,Lodging                                                                  car

Case Costs‐Trvl,      9/15/2018       meals                                    Tim Preso                $68.00
Meals,Lodging

Case Costs‐Trvl,      9/15/2018       rooms for T. Preso, J. Purtle            Tim Preso               $817.80
Meals,Lodging

Case Costs‐Trvl,                                                                                      $1,212.04
Meals,Lodging




                                                                                                          Page: 1 of 2
    Case 9:17-cv-00117-DLC Document 264-2 Filed 09/14/20 Page 3 of 3

Case Costs ‐Postage   8/31/2017    in‐house postage (8)                                    $44.92
Delivery

Case Costs ‐Postage   9/30/2017    in‐house postage (09)                                   $11.89
Delivery

Case Costs ‐Postage   6/30/2018    inv. 6‐227‐65858                . Federal Express       $19.88
Delivery

Case Costs ‐Postage   8/31/2018    inv. 6‐283‐60605                . Federal Express       $15.64
Delivery

Case Costs ‐Postage   9/30/2018    inv. 6‐319‐03716                . Federal Express       $15.78
Delivery

Case Costs ‐Postage                                                                       $108.11
Delivery




Case Costs ‐          8/31/2017    in‐house reproduction (07‐08)                           $36.80
Reproduction

Case Costs ‐          9/30/2017    in‐house printing (09)                                  $16.10
Reproduction

Case Costs ‐                                                                               $52.90
Reproduction




Case Costs ‐          11/30/2017   call conferencing               RollCall                $12.30
Telephone

Case Costs ‐          1/31/2018    call conferencing               RollCall                $12.96
Telephone

Case Costs ‐          4/30/2018    call conferencing               RollCall                $60.60
Telephone

Case Costs ‐          5/31/2018    call conferencing               RollCall                $17.88
Telephone

Case Costs ‐          8/31/2018    call conferencing               RollCall                $12.84
Telephone

Case Costs ‐                                                                              $116.58
Telephone




                                   Report Total                                        $2,896.13




                                                                                             Page: 2 of 2
